DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-20 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from Preetam Pagar, Attorney of Record, on 7/1/2022.

3.	The application has been amended as follows:
IN THE CLAIMS
1.(Currently Amended)  A method comprising:
	determining a communications device has entered an emergency mode;
	when the communications device has entered the emergency mode, generating a keyword associated with a virtual assistant associated with the communications device, wherein the keyword is not generated until an emergency has occurred; [[and]]
	broadcasting the keyword on a talkgroup associated with the communications device, the talkgroup including a plurality of communications devices, wherein each of the plurality of communications devices is associated with a talkgroup member, wherein the keyword may be used by members of the talkgroup to access the virtual assistant associated with the communications device;
	receiving, from at least one talkgroup member, via the talkgroup, a virtual assistant query directed to the virtual assistant associated with the communications device, the virtual assistant query including the keyword;
	retrieving data responsive to the virtual assistant query from at least one sensor communicatively coupled to the communications device; and
	providing a response to the virtual assistant query on the talkgroup.

3.(Canceled)  

4.(Currently Amended)  The method of claim [[3]] 1 further comprising:
	detecting the keyword using natural language processing on the communications device.

5.(Currently Amended)  The method of claim [[3]] 1 further comprising:
	detecting the keyword using natural language processing in a cloud computing environment.


6.(Currently Amended)  The method of claim [[3]] 1 wherein providing the response to the virtual assistant query further comprises:
	retrieving data responsive to the virtual assistant query from the communications device.

7.(Canceled)  

8.(Currently Amended)  The method of claim [[3]] 1 further comprising:
	synchronizing a database to a cloud computing system in response to determining the communications device has entered an emergency mode, the database including data responsive to the virtual assistant query, wherein data in the database originates with at least one of the communications device and sensors communicatively coupled to the communications device.

9.(Currently Amended)  A system comprising:
	a processor; and
	a memory coupled to the processor, the memory containing a set of instructions thereon that when executed by the processor cause the processor to:
		determine a communications device has entered an emergency mode;
		when the communications device has entered the emergency mode, generate a keyword associated with a virtual assistant associated with the communications device, wherein the keyword is not generated until an emergency has occurred; [[and]]
		broadcast the keyword on a talkgroup associated with the communications device, the talkgroup including a plurality of communications devices, wherein each of the plurality of communications devices is associated with a talkgroup member, wherein the keyword may be used by members of the talkgroup to access the virtual assistant associated with the communications device;
		receive, from at least one talkgroup member, via the talkgroup, a virtual assistant query directed to the virtual assistant associated with the communications device, the virtual assistant query including the keyword;
		retrieve data responsive to the virtual assistant query from at least one sensor communicatively coupled to the communications device; and
		provide a response to the virtual assistant query on the talkgroup.

10.(Canceled)  

11.(Currently Amended)  The system of claim [[10]] 9 further comprising instructions to:
	detect the keyword using natural language processing on the communications device.

12.(Currently Amended)  The system of claim [[10]] 9 further comprising instructions to:
	detect the keyword using natural language processing in a cloud computing environment.

13.(Currently Amended)  The system of claim [[10]] 9 wherein the instructions to provide the response to the virtual assistant query further comprises instructions to:
	retrieve data responsive to the virtual assistant query from the communications device.

14.(Canceled)  

15. .(Currently Amended)  The system of claim [[10]] 9 further comprising instructions to:
	synchronize a database to a cloud computing system in response to determining the communications device has entered an emergency mode, the database including data responsive to the virtual assistant query, wherein data in the database originates with at least one of the communications device and sensors communicatively coupled to the communications device.

16.(Currently Amended)  A non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to:
	determine a communications device has entered an emergency mode;
	when the communications device has entered the emergency mode, generate a keyword associated with a virtual assistant associated with the communications device, wherein the keyword is not generated until an emergency has occurred; [[and]]
	broadcast the keyword on a talkgroup associated with the communications device, the talkgroup including a plurality of communications devices, wherein each of the plurality of communications devices is associated with a talkgroup member, wherein the keyword may be used by members of the talkgroup to access the virtual assistant associated with the communications device
	receive, from at least one talkgroup member, via the talkgroup, a virtual assistant query directed to the virtual assistant associated with the communications device, the virtual assistant query including the keyword;
		retrieve data responsive to the virtual assistant query from at least one sensor communicatively coupled to the communications device; and
		provide a response to the virtual assistant query on the talkgroup.

17.(Canceled)  

18.(Currently Amended)  The medium of claim [[17]] 16 further comprising instructions to:
	detect the keyword using natural language processing on the communications device.

19. (Currently Amended)  The medium of claim [[17]] 16 wherein the instructions to provide the response to the virtual assistant query further comprises instructions to:
	retrieve data responsive to the virtual assistant query from the communications device.

20.(Canceled)  




Allowable Subject Matter
4.	Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18 and 19 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18 and 19 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Bestor, et al (US PG Publication 2019/0082304), hereafter Bestor, teaches
a method comprising:
determining a communications device has entered an emergency mode;
when the communications device has entered the emergency mode, generating a keyword associated with a virtual assistant associated with the communications device;
broadcasting the keyword on a talkgroup associated with the communications device, the talkgroup including a plurality of communications devices, wherein each of the plurality of communications devices is associated with a talkgroup member, wherein the keyword may be used by members of the talkgroup to access the virtual assistant associated with the communications device.

However, Bestor, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
wherein the keyword is not generated until an emergency has occurred;
receiving, from at least one talkgroup member, via the talkgroup, a virtual assistant query directed to the virtual assistant associated with the communications device, the virtual assistant query including the keyword;
	retrieving data responsive to the virtual assistant query from at least one sensor communicatively coupled to the communications device; and
	providing a response to the virtual assistant query on the talkgroup.

With respect to independent claim 9 and the teachings of the most pertinent prior art:
Bestor teaches
a system comprising:
		a processor; and
	a memory coupled to the processor, the memory containing a set of instructions thereon that when executed by the processor cause the processor to:
	determine a communications device has entered an emergency mode;
	when the communications device has entered the emergency mode, generate a keyword associated with a virtual assistant associated with the communications device
broadcast the keyword on a talkgroup associated with the communications device, the talkgroup including a plurality of communications devices, wherein each of the plurality of communications devices is associated with a talkgroup member, wherein the keyword may be used by members of the talkgroup to access the virtual assistant associated with the communications device.
However, Bestor, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 9, including
wherein the keyword is not generated until an emergency has occurred;
receive, from at least one talkgroup member, via the talkgroup, a virtual assistant query directed to the virtual assistant associated with the communications device, the virtual assistant query including the keyword;
retrieve data responsive to the virtual assistant query from at least one sensor communicatively coupled to the communications device; and
provide a response to the virtual assistant query on the talkgroup.

With respect to independent claim 16 and the teachings of the most pertinent prior art:
Bestor teaches
a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to:
	determine a communications device has entered an emergency mode;
	when the communications device has entered the emergency mode, generate a keyword associated with a virtual assistant associated with the communications device;
	broadcast the keyword on a talkgroup associated with the communications device, the talkgroup including a plurality of communications devices, wherein each of the plurality of communications devices is associated with a talkgroup member, wherein the keyword may be used by members of the talkgroup to access the virtual assistant associated with the communications device.

However, Bestor, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 16, including
wherein the keyword is not generated until an emergency has occurred;
receive, from at least one talkgroup member, via the talkgroup, a virtual assistant query directed to the virtual assistant associated with the communications device, the virtual assistant query including the keyword;
retrieve data responsive to the virtual assistant query from at least one sensor communicatively coupled to the communications device; and
provide a response to the virtual assistant query on the talkgroup.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641